Case 2:19-cv-06944-GW-MAA Document 33 Filed 02/18/21 Page 1 of 10 Page ID #:101
                                                                        JS-6
    1
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
    2
    3
         SCOTT C. HARTMANN, Individually No. CV 19-5896-GW-MAAx
    4    and on behalf of all others similarly
    5    situated,                             CLASS ACTION
    6
                        Plaintiff,                  ORDER AND FINAL
    7                                               JUDGMENT
                        v.
    8
                                                    Judge: Hon. George H. Wu
    9    VERB TECHNOLOGY COMPANY,
   10    INC., and RORY J. CUTAIA,

   11                   Defendants.
   12
   13
         BUMJIN KIM, Individually and on            No. CV 19-6944-GW-MAAx
   14    behalf of all others similarly situated,
                                                    CLASS ACTION
   15
         Plaintiff,
   16
   17           v.

   18    VERB TECHNOLOGY COMPANY,
   19    INC., and RORY J. CUTAIA,
   20                    Defendants.
   21
   22
   23
   24
   25
   26
   27
   28


                      ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-06944-GW-MAA Document 33 Filed 02/18/21 Page 2 of 10 Page ID #:102




    1            On the 18th day of February, 2021, a hearing having been held before this
    2   Court to determine: (1) whether the terms and conditions of the Stipulation and
    3   Agreement of Settlement dated September 17, 2020 (“Stipulation”) are fair,
    4   reasonable and adequate for the settlement of all claims asserted by the Settlement
    5   Class against Defendants (as defined in the Stipulation), including the release of the
    6   Released Claims against the Released Parties, and should be approved; (2) whether
    7   judgment should be entered dismissing this Action with prejudice; (3) whether to
    8   approve the proposed Plan of Allocation as a fair and reasonable method to allocate
    9   the Net Settlement Fund among Settlement Class Members; (4) whether and in what
   10   amount to award Class Counsel as fees and reimbursement of expenses; and (5)
   11   whether and in what amount to approve awards to the Class Representatives; and
   12            The Court having considered all matters submitted to it at the hearing and
   13   otherwise; and
   14            It appearing in the record that the Notice substantially in the form approved
   15   by the Court in the Court’s Amended Order Granting Plaintiffs’ Motion for
   16   Preliminary Approval of Class Action Settlement, dated October 28, 2020
   17   (“Preliminary Approval Order”) was mailed to all reasonably identifiable
   18   Settlement Class Members and posted to the website of the Claims Administrator,
   19   both in accordance with the Preliminary Approval Order and the specifications of
   20   the Court; and
   21            It appearing in the record that the Summary Notice substantially in the form
   22   approved by the Court in the Preliminary Approval Order was published in
   23   accordance with the Preliminary Approval Order and the specifications of the
   24   Court;
   25            NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND
   26   DECREED THAT:
   27
   28

                                            1
                      ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-06944-GW-MAA Document 33 Filed 02/18/21 Page 3 of 10 Page ID #:103




    1         1.      All capitalized terms used herein have the same meanings as set forth
    2   and defined in the Stipulation.
    3         2.      For purposes of this Settlement, the Court has jurisdiction over the
    4   subject matter of the Action, Plaintiffs, all Settlement Class Members, and
    5   Defendants.
    6         3.      The Court finds that the prerequisites for a class action under Rule
    7   23(a) and (b)(3) of the Federal Rules of Civil Procedure have been satisfied in that:
    8   (a) the number of Settlement Class Members is so numerous that joinder of all
    9   members thereof is impracticable; (b) there are questions of law and fact common
   10   to the Settlement Class; (c) Plaintiffs’ claims are typical of the claims of the
   11   Settlement Class they seek to represent; (d) Plaintiffs fairly and adequately
   12   represent the interests of the Settlement Class; (e) questions of law and fact common
   13   to the members of the Settlement Class predominate over any questions affecting
   14   only individual members of the Settlement Class; and (f) a class action is superior
   15   to other available methods for the fair and efficient adjudication of this Action. The
   16   Settlement Class is being certified for settlement purposes only.
   17         4.      The Court hereby finally certifies this action as a class action for
   18   purposes of the Settlement, pursuant to Rule 23(a) and (b)(3) of the Federal Rules
   19   of Civil Procedure, on behalf of all Persons (including, without limitation, their
   20   beneficiaries) who purchased common stock of Verb Technology Company, Inc.
   21   during the period from January 3, 2018 through May 2, 2018, inclusive (“Settlement
   22   Class Period”), except that excluded from the Settlement Class are all: (i)
   23   Defendants and all officers and directors of Verb during the Settlement Class
   24   Period; (ii) immediate family members of any Person excluded under section (i) of
   25   this definition; (iii) any entities affiliated with or controlled by any person excluded
   26   under sections (i) and (ii) of this definition; (iv) the legal representatives, heirs,
   27   successors or assigns of any person excluded under subsections (i) through (iii) of
   28

                                          2
                    ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-06944-GW-MAA Document 33 Filed 02/18/21 Page 4 of 10 Page ID #:104




    1   this definition; and (v) Opt-Outs. Pursuant to Rule 23 of the Federal Rules of Civil
    2   Procedure, Plaintiffs are certified as the class representatives on behalf of the
    3   Settlement Class (“Class Representatives”) and Lead Counsel previously selected
    4   by Plaintiffs and appointed by the Court are hereby appointed as Class Counsel for
    5   the Settlement Class (“Class Counsel”).
    6         5.     In accordance with the Court’s Preliminary Approval Order, the Court
    7   hereby finds that the forms and methods of notifying the Settlement Class of the
    8   Settlement and its terms and conditions met the requirements of due process, Rule
    9   23 of the Federal Rules of Civil Procedure, and Section 21D(a)(7) of the Exchange
   10   Act, 15 U.S.C. § 78u-4(a)(7), as amended by the Private Securities Litigation
   11   Reform Act of 1995; constituted the best notice practicable under the
   12   circumstances; and constituted due and sufficient notice of these proceedings and
   13   the matters set forth herein, including the Settlement and Plan of Allocation, to all
   14   persons and entities entitled to such notice. No Settlement Class Member is relieved
   15   from the terms and conditions of the Settlement, including the releases provided for
   16   in the Stipulation, based upon the contention or proof that such Settlement Class
   17   Member failed to receive actual or adequate notice. A full opportunity has been
   18   offered to the Settlement Class Members to object to the proposed Settlement and
   19   to participate in the hearing thereon. Thus, it is hereby determined that all
   20   Settlement Class Members are bound by this Final Judgment except those persons
   21   listed on Exhibit A to this Final Judgment.
   22         6.     The Settlement is approved as fair, reasonable and adequate, and in the
   23   best interests of the Settlement Class. This Court further finds that the Settlement
   24   set forth in the Stipulation is the result of good faith, arm’s-length negotiations
   25   between experienced counsel representing the interests of Class Representatives,
   26   Settlement Class Members, and Defendants. The Parties are directed to
   27
   28

                                         3
                   ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-06944-GW-MAA Document 33 Filed 02/18/21 Page 5 of 10 Page ID #:105




    1   consummate the Settlement in accordance with the terms and provisions of the
    2   Stipulation.
    3         7.       The Action and all claims contained therein, as well as all of the
    4   Released Claims, are dismissed with prejudice as against each and all of the
    5   Defendants. The Parties are to bear their own costs, except as otherwise provided
    6   in the Settlement Stipulation.
    7         8.       Upon the Effective Date, the Releasing Parties, on behalf of
    8   themselves, their successors and assigns, and any other Person claiming (now or in
    9   the future) through or on behalf of them, regardless of whether any such Releasing
   10   Party ever seeks or obtains by any means, including without limitation by
   11   submitting a Proof of Claim, any disbursement from the Settlement Fund, shall be
   12   deemed to have, and by operation of this Final Judgment shall have, fully, finally,
   13   and forever released, relinquished, and discharged all Released Claims against the
   14   Released Parties. The Releasing Parties shall be deemed to have, and by operation
   15   of this Final Judgment shall have, covenanted not to sue the Released Parties with
   16   respect to any and all Released Claims in any forum and in any capacity. The
   17   Releasing Parties shall be and hereby are permanently barred and enjoined from
   18   asserting, commencing, prosecuting, instituting, assisting, instigating, or in any way
   19   participating in the commencement or prosecution of any action or other
   20   proceeding, in any forum, asserting any Released Claim, in any capacity, against
   21   any of the Released Parties. For the avoidance of doubt, Defendants are released
   22   from any and all claims for contribution or indemnity, as would otherwise be
   23   allowed by Section 21D of the Exchange Act, 15 U.S.C. §78u-4(f)(7). Nothing
   24   contained herein shall, however, bar the Releasing Parties from bringing any action
   25   or claim to enforce the terms of the Stipulation or this Final Judgment. Nor shall
   26   anything contained herein limit or release any claims Defendants may have with
   27
   28

                                          4
                    ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-06944-GW-MAA Document 33 Filed 02/18/21 Page 6 of 10 Page ID #:106




    1   regard to insurance coverage that may be available to them under any applicable
    2   policy.
    3         9.     With respect to any and all Released Claims, Class Representatives
    4   and the Released Parties shall waive and each of the Settlement Class Members
    5   shall be deemed to have waived, and by operation of this Final Judgment shall have
    6   waived, the provisions, rights, and benefits of California Civil Code § 1542, which
    7   provides:
    8                A general release does not extend to claims which the
    9
                     creditor or releasing party does not know or suspect to
                     exist in his or her favor at the time of executing the release
   10                and that, if known by him or her, would have materially
   11                affected his or her settlement with the debtor or released
                     party.
   12
   13
              10.    With respect to any and all Released Claims, Class Representatives
   14
        and the Released Parties shall waive and each of the Settlement Class Members
   15
        shall be deemed to have waived, and by operation of this Final Judgment shall have
   16
        waived, any and all provisions, rights and benefits conferred by any law of any state,
   17
        territory, foreign country or principle of common law, which is similar, comparable
   18
        or equivalent to California Civil Code § 1542. Class Representatives, the Released
   19
        Parties and/or one or more Settlement Class Members may hereafter discover facts
   20
        in addition to or different from those which he, she or it now knows or believes to
   21
        be true with respect to the Released Claims, but Class Representatives, the Released
   22
        Parties and each Settlement Class Member, upon the Effective Date, shall be
   23
        deemed to have, and by operation of this Final Judgment shall have, fully, finally
   24
        and forever settled and released, any and all Released Claims, known or unknown,
   25
        suspected or unsuspected, contingent or non-contingent, whether or not concealed
   26
        or hidden, which now exist, or heretofore have existed, upon any theory of law or
   27
        equity now existing or coming into existence in the future, including, but not limited
   28

                                          5
                    ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-06944-GW-MAA Document 33 Filed 02/18/21 Page 7 of 10 Page ID #:107




    1   to, conduct which is negligent, intentional, with or without malice, or a breach of
    2   fiduciary duty, law or rule, without regard to the subsequent discovery or existence
    3   of such different or additional facts. Class Representatives and the Released Parties
    4   acknowledge and the Settlement Class Members shall be deemed by operation of
    5   this Final Judgment to have acknowledged, that the foregoing waiver was separately
    6   bargained for and a key element of the Settlement.
    7         11.    Upon the Effective Date, the Released Parties shall be deemed to have,
    8   and by operation of the Final Judgment shall have, fully, finally, and forever
    9   released, relinquished, and discharged all claims they may have against the
   10   Releasing Parties related to the Releasing Parties’ prosecution of the Action or any
   11   other known or unknown counter-claim related thereto and shall have covenanted
   12   not to sue the Releasing Parties with respect to any counter claim, claim, or sanction
   13   related to the Released Claims, and shall be permanently barred and enjoined from
   14   asserting, commencing, prosecuting, instituting, assisting, instigating, or in any way
   15   participating in the commencement or prosecution of any action or other
   16   proceeding, in any forum, asserting any such claim, in any capacity, against any of
   17   the Releasing Parties. Nothing contained herein shall, however, bar the Released
   18   Parties from bringing any action or claim to enforce the terms of this Stipulation or
   19   the Final Judgment.
   20         12.    The Court finds that all Parties and their counsel have complied with
   21   all requirements of Rule 11 of the Federal Rules of Civil Procedure and the Private
   22   Securities Litigation Record Act of 1995 as to all proceedings herein.
   23         13.    Neither this Final Judgment, the Stipulation (nor the Settlement
   24   contained therein), nor any of its terms and provisions, nor any of the negotiations,
   25   documents or proceedings connected with them is evidence, or an admission or
   26   concession by any Party or their counsel, any Settlement Class Member, or any of
   27   the Released Parties, of any fault, liability or wrongdoing whatsoever, as to any
   28

                                          6
                    ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-06944-GW-MAA Document 33 Filed 02/18/21 Page 8 of 10 Page ID #:108




    1   facts or claims alleged or asserted in the Action or could have been alleged or
    2   asserted, or any other actions or proceedings, or as to the validity or merit of any of
    3   the claims or defenses alleged or asserted or could have been alleged or asserted in
    4   any such action or proceeding. This Final Judgment is not a finding or evidence of
    5   the validity or invalidity of any claims or defenses in the Action, any wrongdoing
    6   by any Party, Settlement Class Member, or any of the Released Parties, or any
    7   damages or injury to any Party, Settlement Class Member, or any Released Parties.
    8   Neither this Final Judgment, the Stipulation (nor the Settlement contained therein),
    9   nor any of its terms and provisions, nor any of the negotiations, documents or
   10   proceedings connected with therewith (a) shall (i) be argued to be, used or construed
   11   as, offered or received in evidence as, or otherwise constitute an admission,
   12   concession, presumption, proof, evidence, or a finding of any, liability, fault,
   13   wrongdoing, injury or damages, or of any wrongful conduct, acts or omissions on
   14   the part of any Released Party, or of any infirmity of any defense, or of any damages
   15   to Class Representatives or any other Settlement Class Member, or (ii) otherwise
   16   be used to create or give rise to any inference or presumption against any of the
   17   Released Parties concerning any fact or any purported liability, fault, or wrongdoing
   18   of the Released Parties or any injury or damages to any person or entity, or (b) shall
   19   otherwise be admissible, referred to or used in any proceeding of any nature, for
   20   any purpose whatsoever; provided, however, that this Final Judgment, the
   21   Stipulation, or the documents related thereto may be introduced in any proceeding,
   22   whether in the Court or otherwise, as may be necessary to enforce the Settlement or
   23   Final Judgment, or as otherwise required by law.
   24         14.    Except as otherwise provided herein or in the Stipulation, all funds
   25   held by the Escrow Agent shall be deemed to be in custodia legis and shall remain
   26   subject to the jurisdiction of the Court until such time as the funds are distributed
   27   or returned pursuant to the Stipulation and/or further order of the Court.
   28

                                          7
                    ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-06944-GW-MAA Document 33 Filed 02/18/21 Page 9 of 10 Page ID #:109




    1         15.      Exclusive jurisdiction is hereby retained over the Parties and the
    2   Settlement Class Members for all matters relating to the Action, including the
    3   administration, interpretation, effectuation or enforcement of the Stipulation and
    4   this Final Judgment, and including any application for fees and expenses incurred
    5   in connection with administering and distributing the Settlement Fund to the
    6   Settlement Class Members.
    7         16.      Without further order of the Court, Defendants and Class
    8   Representatives may agree to reasonable extensions of time to carry out any of the
    9   provisions of the Stipulation.
   10         17.      There is no just reason for delay in the entry of this Final Judgment
   11   and immediate entry by the Clerk of the Court is expressly directed pursuant to Rule
   12   54(b) of the Federal Rules of Civil Procedure.
   13         18.      The finality of this Final Judgment shall not be affected, in any
   14   manner, by rulings that the Court makes herein on the proposed Plan of Allocation
   15   or Class Counsel’s application for an award of attorneys’ fees and expenses or an
   16   award to Class Representatives.
   17         19.      The Court hereby finds that the proposed Plan of Allocation is a fair
   18   and reasonable method to allocate the Net Settlement Fund among Settlement Class
   19   Members, and Class Counsel and the Claims Administrator are directed to
   20   administer the Plan of Allocation in accordance with its terms and the terms of the
   21   Stipulation.
   22         20.      Class Counsel are hereby awarded $160,000, or 25% of the Settlement
   23   Amount in fees, which the Court finds to be fair and reasonable, and $17,264.10 in
   24   reimbursement of out-of-pocket expenses. Each Class Representative is hereby
   25   awarded $1,000, which the Court finds to be fair and reasonable. Defendants and
   26   the Released Parties shall have no responsibility for, and no liability whatsoever
   27   with respect to, any payments to Class Counsel, Class Representatives, the
   28

                                          8
                    ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
Case 2:19-cv-06944-GW-MAA Document 33 Filed 02/18/21 Page 10 of 10 Page ID #:110




     1   Settlement Class and/or any other Person who receives payment from the
     2   Settlement Fund.
     3         21.    In the event the Settlement is not consummated in accordance with the
     4   terms of the Stipulation, then the Stipulation and this Final Judgment (including any
     5   amendment(s) thereof, and except as expressly provided in the Stipulation or by
     6   order of the Court) shall be shall have no further force and effect with respect to the
     7   Parties and shall not be used in the Action or in any other proceeding for any
     8   purpose, and any judgment or order entered by the Court in accordance with the
     9   terms of this Stipulation shall be treated as vacated, nunc pro tunc. and each Party
    10   shall be restored to his, her or its respective litigation positions as they existed prior
    11   to September 17, 2020, pursuant to the terms of the Stipulation.
    12
    13
    14   Dated: February 18, 2021                 ______________________________
                                                  HON. GEORGE H. WU
    15                                            UNITED STATES DISTRICT JUDGE
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                           9
                     ORDER AND FINAL JUDGMENT; No. 2:19-cv-05896-GW-MAA
